DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-9 are allowed for the reasons set forth in previous Office actions.
Tanaka in view of Nishimura is considered the closest prior art. Tanaka, discloses a developing cartridge (3) including a developing roller (7) and a developing frame (71) having a toner accommodation chamber (10) configured to accommodate therein toner (¶ [0033]); and a drum cartridge (2) including a drum frame (31), to which the developing cartridge (3) is detachably mountable (¶ [0029]), a photosensitive drum (4), a pressing member (44) configured to press the developing roller (7) to the photosensitive drum (4) in a state where the developing cartridge (3) is mounted to the drum frame (pressing members 44 press developing roller 7 to photosensitive drum 4 in a state where developing cartridge 3 is mounted to drum frame 31; ¶ [0112]). Nishimura teaches a lock lever (95) configured to lock a developing cartridge (22) to a drum frame (23) and releasing the lock based on a manual operation (coupling arm 95 locks developing cartridge 22 to the frame of drum cartridge 21; c. 12, l. 65 – c. 13, l. 2), a drum cartridge (21) being mountable to an inside of a housing (2) in a state where the developing cartridge (22) is mounted to the drum cartridge (21); an arm (122) arranged to be engageable with the lock lever (operating portion 122 is engageable with coupling arm 95; figs. 5 and 6); wherein in a state where a cover (86) moves from a closed position (fig. 5) to an opened position (fig. 6), the lock lever (95) moves from a locked position (fig. 5) at which the developing cartridge (22) is prevented from 4U.S. Patent Application Serial No. 16/360,393 Reply to Office Action of July 6, 2020being demounted from the drum frame (23) to a non-locked position (fig. 6) at which the developing cartridge (22) is allowed to be demountable from the drum frame (when first cover part 86 moves from a closed position to an opened position, coupling arm 95 moves from a locked position to an unlocked position at which developer cartridge 22 is allowed to be demountable from drum frame 23; figs. 5 and 6), wherein the cover (86) opens an opening (6) by swinging about a first swinging axis (88), and wherein the arm (122) is coupled to the cover (86) and moves the lock lever (95) from the locked position (fig. 5) to the non-locked position (fig. 6) in a state where the cover (86) moves from the closed position (fig. 5) to the opened position (operating part 122 is connected to, and therefore coupled to, first cover part 86 and moves coupling arm 95 from the locked position to the non-locked position when first cover part 86 moves from the closed position to the opened position causing operating part 122 to lift the front edge of coupling arm 95; c. 13, ll. 11-20). However, neither Tanaka nor Nishimura, alone or in combination discloses or suggests “a slide guide configured to guide sliding of the arm; and a link configured to couple the arm to the cover, wherein the link is rotatably coupled to the arm and the cover” in combination with the remaining claim elements as recited in claims 6, 10, and 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852